Citation Nr: 1032714	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-09 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart disability and 
hypertension, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for a right finger 
disability, claimed as the right index finger and as the right 
fifth finger.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 
1971, which included a tour in the Republic of Vietnam from May 
1969 to May 1970.

This matter is on appeal from a February 2004  rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), in 
Reno, Nevada, which denied the Veteran service connection for 
bilateral hearing loss, hypertension, an enlarged heart, a skin 
disability of the right lower extremity, and for the right index 
finger.  The Veteran subsequently initiated and perfected appeals 
of these rating determinations.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2009.  A transcript of the hearing is of record.

This case was remanded by the Board in August 2009 for further 
development and, to the extent herein decided, is now ready for 
disposition.  The Board is obligated by law to ensure that the RO 
complies with its directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In a May 2010 rating decision the Veteran was granted service 
connection for his excezematous dermatitis, claimed as rash and 
swelling, right lower extremity.  This constitutes a grant of the 
issue on appeal.  The Veteran has not expressed disagreement with 
the "down-stream" issues of either the effective date or 
disability evaluation assigned to this disability; therefore, 
such matters are not before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 
(Fed.Cir., 1997); see also Holland v. Gober, 10 Vet. App. 433 
(1997) (per curiam).  Accordingly, the only pending issues are 
those listed on the title page of this decision.   

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C. 1116, the VA will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule is 
published in the Federal Register.  Until that time, VA does not 
have authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 2009, 
the Secretary of Veterans Affairs directed the Board to stay 
action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection for 
ischemic heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  As this appeal contains a claim of 
service connection for a heart disorder which may be affected by 
the new presumptions, the Board must stay action on that matter 
in accordance with the Secretary's stay.  Once the planned final 
regulations are published, adjudication of the stayed claim will 
be resumed.


FINDINGS OF FACT

1. Bilateral hearing loss was not manifest during service; 
bilateral hearing loss was not identified until June 1999. 

2. The current bilateral hearing loss disorder is unrelated to 
service.

3. A right finger disability is not currently shown.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by 
active duty service, nor may it be presumed to have occurred 
during active duty.  38 U.S.C.A. § 1110, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

2. A right finger disorder, claimed alternatively as a right 
index finger and as the right fifth finger disorder, was not 
incurred in or aggravated by active duty service, nor may 
arthritis be presumed to have occurred during active duty.  38 
U.S.C.A. § 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

38 C.F.R. § 3.385 (2009) defines impaired hearing as a disability 
for VA purposes when the hearing thresholds for any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

Sensorineural hearing loss may be presumed to have been incurred 
in service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Bilateral Hearing Loss, Hypertension, Heart Disorder

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to bilateral hearing loss or any 
symptoms reasonably attributed thereto.  
On the authorized audiological evaluation in September 1971, pure 
tone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
n/a
10
LEFT
10
10
10
n/a
30

	Therefore, no chronic hearing loss was noted in service.  
38 C.F.R. § 3.385.  

Regarding the Veteran's hearing loss, the Veteran's hearing was 
tested by his longtime private employer in August 1995.  The pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
35
25
LEFT
20
5
10
20
10

The Board observes that, such findings (if accepted as meeting 
the requirements of 38 C.F.R. § 4.85(a)) in August 1995 reflect 
what the VA considers to be normal hearing under 38 C.F.R. 
§ 3.385.   

In July 1996 the Veteran's hearing was tested again.  The pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
30
15
LEFT
10
5
10
25
10

Approximately one year later then, the Veteran's hearing remained 
within normal limits for VA purposes.  Id.  

In June 1999 the Veteran's hearing was again tested by his 
private employer and now he demonstrated hearing loss as 
recognized by the VA.  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
40
20
LEFT
40
15
30
35
85

	This is the first recorded symptomatology related to bilateral 
hearing loss, coming some 28 years after discharge.  Therefore, 
the medical evidence does not reflect continuity of 
symptomatology to this extent.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000)( a prolonged period without medical 
complaint can be considered, along with other factors concerning 
the claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in any 
chronic or persistent disability which still exists currently).
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   The Veteran testified 
that he first noticed hearing problems in 1969 during service 
after he was exposed to noise from mortars, rifles, and grenades, 
and he stated that he wore no ear protection.  He also testified 
that he wore ear protection during his post-service work as a 
welder.       
	
In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not entirely credible in light of the 
contradictions as otherwise shown in the record as further 
discussed.

	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1971) and the earliest 
findings of hearing loss (1999), which at best reflect a gap of 
28 years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).
	
	More significantly, the Board finds that the Veteran's reported 
history of continued hearing loss since active service is 
inconsistent with the other evidence of record.  Indeed, while he 
stated that his disorder began in service, the separation 
examination was absent of any complaints.  Moreover, the post-
service evidence does not reflect treatment related to hearing 
loss until 1999, some 28 years following active service.
	
	Further, although the Veteran testified that he was told by his 
employer that he had hearing loss in October 1971, when he 
resumed employment with the car company, such statement is 
contradicted by the 1995 and 1996 hearing tests administered by 
the medical personnel of that same company.  Both the 1995 and 
1996 hearing tests show hearing considered normal for VA purposes 
under 38 C.F.R. § 3.385.  

	When the Veteran's hearing loss was noted by his long-time 
employer, for whom he was employed as a welder, in June 1999, the 
Veteran did respond in the affirmative when asked when he was 
exposed to noise trauma in service; however he also answered in 
the affirmative to many other sources of routine noise exposure 
to include snowmobiles/motorcycles, power tools, farm equipment 
hunting/shooting, and lawn equipment.  He did not claim that his 
hearing loss was related to service until he filed his claim 
(2003).  His silence during the many intervening years is 
evidence against the claim.  

	The Veteran also submitted a statement from his daughter and 2 
statements from his former wife, to whom he was married while in 
service and immediately afterwards.  The daughter's statement 
pertains entirely to her own health history with no observations 
regarding the health of the Veteran.  For this reason, this 
statement has no probative value for the issues on appeal.  The 
two statements from his former wife, dated May 2009 and December 
2009, do contain the information that she was married to him from 
1967 to 1975, which would span his service and one year following 
discharge; however, she described the Veteran only to the extent 
that when he came home he was nervous and argumentative and 
following service they tried to have a child but couldn't.  As 
her statements provided no information regarding the Veteran's 
hearing loss, her statements have very little probative value.  
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the medical evidence or through 
his lay statements.  38 C.F.R. § 3.303(b).  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
hearing loss to active duty.  Moreover, because a sensorineural 
hearing loss was not diagnosed within a one year of separation, 
presumptive service connection for that disability is not 
warranted.  38 C.F.R. §§ 3.307, 3.309 (2009).

	In support of his claim, the Veteran submitted private medical 
reports from various doctors; yet not one attributed his hearing 
loss to service.  The Board observes that his employer of 30 
years was monitoring his hearing, yet the Veteran himself 
attributed his routine noise exposure to many sources.    

The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his hearing loss and active 
duty service.  While the Board reiterates that he is competent to 
report symptoms as they come to him through his senses, hearing 
loss disability under 38 C.F.R. § 3.385 and its etiology is not 
the type of disorder that a lay person can provide competent 
evidence on as to questions of etiology or diagnosis.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a 
layperson is competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer)).   Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.

The record also does not include any medical evidence or opinion 
even suggesting a medical nexus between hearing loss and the 
Veteran's active service, and neither has he identified or even 
alluded to the existence of any such opinion.  Consequently, the 
Board finds that entitlement to service connection for hearing 
loss disability is not warranted on a direct basis.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

Residuals of Right Finger, Claimed Alternatively as Right Index 
Finger and as Right Fifth Finger.

	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to residuals of injury to any finger 
of the right hand, or any symptoms reasonably attributed thereto.  
At the time of discharge, the clinical evaluation of the 
Veteran's upper extremities was normal.  Therefore, no chronic 
finger of the right hand disorder was noted in service.
	
	During his testimony, the Veteran stated he was uncertain how the 
claim can to be styled as pertaining to the right index finger 
since it had been the right fifth finger that was injured in 
service.  The Veteran described an incident that occurred on the 
day before he left Vietnam in which the cupola or lid of the 
track vehicle came down unexpectedly on his finger.  Leaving 
Vietnam the next day, the Veteran experienced pain, stiffness and 
swelling in that finger and he stated his finger remained 
deformed as a result.  See Transcript, pages 16-17.
	
	The Board observes that the Veteran's tour in Vietnam lasted from 
May 1969 to May 1970; however, he was not discharged from service 
until September 1971.  The service treatment records in that 
intervening one year and four months, between Vietnam and 
discharge, contain no complaints or requests for treatment by the 
Veteran for an injured finger on his right hand and his Report of 
Physicial Examination for separation found his upper extremities 
normal.  His September 1971 Report of Medical History does bear a 
check for positive in the category of swollen or painful joints; 
however the examiner's note indicates the joint referred was the 
Veteran's right knee.

As well, the claims file contains private treatment records from 
various physicians and hospitals; however no private treatment 
report or VA treatment report includes a diagnosis that 
pertaining to any finger on the right hand.  A March 2000 private 
evaluation, by Dr. D, noted that muscle-skeletal system was 
negative; the legend on the reverse side of the form indicates 
that assessment meant, among other findings, the digits were 
normal.  

The Board notes that, for entitlement to compensation, the 
evidence must show the existence of a disability.  In the absence 
of an identified disease or injury, service connection may not be 
granted.  Brammer, 3 Vet. App. at 225.

Additionally, the competent clinical evidence of record does not 
show that the Veteran has any currently diagnosed disorder of a 
finger of the right hand, and therefore the threshold requirement 
for service connection is not met with respect to any such 
disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Even if the weight 
of the competent evidence showed that the Veteran had a current 
disorder of a finger on the right hand, service connection would 
still not be warranted absent a showing that such condition was 
related to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That has not been shown here.  Indeed, neither the 
Veteran's in-service nor his post-service medical records contain 
any complaints or clinical findings of a problem with a finger on 
his right hand. 
 
The Board stresses that it has no cause to doubt the Veteran's 
very detailed description of an injury to a finger on his right 
hand the day before he left Vietnam; indeed he may full well have 
been injured exactly as he has described.  However, whatever 
injury he suffered appears to have healed and to have been acute 
and transitory.  Symptoms alone cannot be compensable without an 
in-service disease or injury to which the pain can be connected 
by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 
(Fed. Cir. 2001).  The Veteran remained in service for over a 
year after his return from Vietnam, yet his service treatment 
reports contain no complaints or requests for treatment for a 
finger on the right hand and his separation examination found his 
upper extremities clinically normal.  As well, the fact that his 
discharge from service occurred over a year after his return from 
Vietnam contradicts his testimony that he had no time or occasion 
to seek medical care.  See Transcript, page 18.   His private 
physician found his muscular-skeletal system negative in March 
2000, which included the assessment of normal digits.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in 
the absence of competent persuasive evidence of disability 
manifested by, or associated with, the claimed finger on the 
right hand disorder, the record presents no predicate for a grant 
of service connection for any such findings.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

At this time, there is no competent evidence of a right hand 
finger disorder.  At best, there are complaints of symptomatology 
without underlying pathology.  As a consequence, the appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2003 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2008, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.  § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient records in addition to private audio 
evaluations conducted by the Veteran's long-time employer.   

Further, the Veteran submitted various private physician medical 
reports which he identified in the states of Nevada and 
California.  

Moreover, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge in May 2009.   

Moreover, the Board finds that VA examinations are not warranted.  
Given the total absence of in-service evidence of chronic 
manifestations of the disorders on appeal, the absence of 
identified symptomatology for many decades after separation, and 
no competent evidence of a suggestion of a nexus between service 
and the Veteran's claims, a remand for a VA examination would 
unduly delay resolution.  

Further, the Veteran's current statements as to continuity of 
symptomatology are found to lack credibility given the self 
contradiction of his testimony that the disorder began during 
service, yet there are the specific findings of normal hearing 
until 1999 after many years of multiple other types of noise 
exposure.  As such, the Board finds that the medical evidence of 
record is sufficient to make a decision on the claim.  Therefore, 
remand for a VA examination is not warranted.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In sum, the available records and medical evidence have been 
obtained in order to make adequate determinations as to these 
claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for a right finger disorder, claimed 
alternatively as right index finger and as right fifth finger, is 
denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


